                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MARRION QUITEN HOLMES,
   Plaintiff,

vs.                                         Case No.: 3:18cv1381/RV/EMT

STATE OF FLORIDA, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated October 9, 2018 (ECF No. 12). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s federal claims for injunctive relief are DISMISSED without

prejudice pursuant to Younger v. Harris, 401 U.S. 37 (1971);
                                                                              Page 2 of 2

       3.      Plaintiff’s federal claims for monetary damages are DISMISSED with

prejudice for failure to state a claim upon which relief may be granted and for seeking

monetary relief against a defendant who is immune from such relief, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii)–(iii);

       4.      Plaintiff’s state law claims are DISMISSED without prejudice; and

       5.      The clerk is directed to enter judgment accordingly and close the file.

       DONE AND ORDERED this 20th day of November, 2018.



                                    /s/ Roger Vinson
                                    ROGER VINSON
                                    SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv1381/RV/EMT
